                Case 2:17-cv-01297-MJP Document 543 Filed 07/13/20 Page 1 of 3



 1                                                                 The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                             Case No. 2:17-cv-01297-MJP

12                Plaintiffs, and                       ORDER GRANTING PLAINTIFFS’
                                                        MOTION TO SEAL
13   STATE OF WASHINGTON,
                                                        NOTE ON MOTION CALENDAR:
14                Plaintiff-Intervenor,                 July 17, 2020
15
           v.
16
     DONALD J. TRUMP, in his official capacity
17   as President of the United States, et al.,

18                Defendants.
19

20         This matter comes before the Court on Plaintiffs’ Motion to Seal. The Court having
21   considered the Motion, Defendants’ Response, and all pleadings and papers on file herein, IT IS
22   HEREBY ORDERED:
23          1.    Plaintiffs’ Motion to Seal is hereby GRANTED.
24          2.    Plaintiffs’ Response to the Court’s Questions in its June 24, 2020 Order shall remain
25   redacted and Exhibits 9 and 16–21 thereto will remain filed under seal.
26          IT IS SO ORDERED
27

28
                                                                            2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 1
                                                    Newman Du Wors LLP        Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                    (206) 274-2800
              Case 2:17-cv-01297-MJP Document 543 Filed 07/13/20 Page 2 of 3



 1   Dated this 13th day of July, 2020.
 2

 3



                                               A
 4

 5
                                              Marsha J. Pechman
 6                                            United States Senior District Judge
 7
     Presented by:
 8   NEWMAN DU WORS LLP
 9   s/ Rachel Horvitz
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 2
                                              Newman Du Wors LLP      Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                            (206) 274-2800
              Case 2:17-cv-01297-MJP Document 543 Filed 07/13/20 Page 3 of 3


     Derek A. Newman, WSBA No. 26967
 1
     dn@newmanlaw.com
 2   Jason B. Sykes, WSBA No. 44369
     jason@newmanlaw.com
 3   Rachel Horvitz, WSBA No. 52987
     rachel@newmanlaw.com
 4   2101 Fourth Ave., Ste. 1500
     Seattle, WA 98121
 5
     (206) 274-2800
 6
     LAMDBA LEGAL DEFENSE AND
 7   EDUCATION FUND, INC.
     Tara Borelli, WSBA No. 36759
 8   tborelli@lambdalegal.org
 9   Camilla B. Taylor (admitted pro hac vice)
     Peter C. Renn (admitted pro hac vice)
10   Sasha Buchert (admitted pro hac vice)
     Kara Ingelhart (admitted pro hac vice)
11   Carl Charles (admitted pro hac vice)
     Paul D. Castillo (admitted pro hac vice)
12

13   OUTSERVE-SLDN, INC. N/K/A
     MODERN MILITARY ASSOCIATION
14   OF AMERICA
     Peter Perkowski (admitted pro hac vice)
15
     KIRKLAND & ELLIS LLP
16   James F. Hurst, P.C. (admitted pro hac vice)
17   Steve Patton (admitted pro hac vice)
     Jordan M. Heinz (admitted pro hac vice)
18   Vanessa Barsanti (admitted pro hac vice)
     Daniel I. Siegfried (admitted pro hac vice)
19   Sam Ikard (admitted pro hac vice)
20
     Counsel for Plaintiffs
21

22

23

24

25

26

27

28
                                                                         2101 Fourth Avenue, Suite 1500
     ORDER GRANTING PLS’ MOTION TO SEAL - 3
                                                    Newman Du Wors LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                 (206) 274-2800
